BRETT, Presiding Judge.
William Gordon Robison, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Mayes County for the crime of Burglary in the Second Degree, and appeals.
The appeal was lodged in this Court on the 2nd day of July, 1968 and thereafter counsel for defendant advised the Presiding Judge of this Court that the issue he raised in the trial court and raised in his Petition in Error on appeal, was not supported by authority and he therefore requested that the case be submitted on the record.
The record reflects that around midnight on the 21st day of July, 1967, Mr. Whit-lock, owner and operator of Western Auto Supply store in Langley, Oklahoma, was aroused by his burglar alarm system which was installed in the Western Auto store near his premises. He proceeded to the premises while his wife notified the police and upon arriving there observed that entry to the building had been made through a hole in the ceiling. He heard noises inside the building but did not attempt to enter and awaited the arrival of law enforcement officers. After the arrival of the law enforcement officers, the defendant attempted to escape from inside the building by kicking out a glass door, but retreated inside the building when one of the officers fired a shot through the door. Defendant was apprehended and arrested inside the building and investigating officers testified that a quantity of merchandise had been stacked near the steel door of said building and certain shelving had been damaged.
The defendant offered no testimony in his behalf; whereupon, after receiving the court’s instructions, the jury retired to deliberate, found the defendant guilty, and assessed his punishment at three years imprisonment in the state penitentiary.
Upon the record before us we are of the opinion that the evidence amply supports the verdict of the jury. Finding that the record is free of error which would justify modification or reversal, we must affirm the judgment and sentence. Judgment and sentence affirmed.
BUSSEY and NIX, JJ., concur.